Citation Nr: 9928325	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder and residuals of injuries to the head and nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
April 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), denying the veteran 
entitlement to service connection for a nervous disorder and 
residuals of injuries to his head and nose. 


FINDING OF FACT

The veteran has not submitted competent (medical) evidence to 
show a plausible claim for service connection for an acquired 
psychiatric disorder, and/or residuals of injuries to the 
head and nose. 


CONCLUSION OF LAW

The veteran's claims for service connection for an acquired 
psychiatric disorder and residuals of injuries to the head 
and nose are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1955 to April 
1959.  His service medical records are unavailable having 
been destroyed in the 1973 fire at the National Personnel 
Record Center (NPRC).  As the veteran's service medical 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the claimant in the 
development of his case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim under the provisions 
of 38 U.S.C.A. § 5107(a) in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Where the claimant's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Unfortunately, in this case, efforts by the 
RO to obtain the veteran's unit records or additional service 
department records have been for the most part unproductive.  
In this regard, the Board notes that the RO has made several 
requests for the records from the NPRC and properly notified 
the record custodian of the place and dates of the veteran's 
reported treatment at an Army Hospital in Bad Canstadt, 
Germany.  Thus, the RO properly discharged its responsibility 
to search for alternate treatment records.  Furthermore, 
during his personal hearing in July 1997, the veteran 
expressed his awareness of the importance of obtaining 
"buddy statements" to support his claim.  He further 
acknowledged his inability to obtain such statements.  Thus, 
the Board is satisfied that the obligation imposed by 
§ 5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under Section 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (Section 5103(a) duly 
attaches only when there is an incomplete application that 
references other known and existent evidence.)

The veteran's service separation record (DD Form 214) shows 
that he was discharged under the provisions of Army 
regulations pertaining to the early separation of overseas 
returnees.  

The veteran applied for service connection for the disorders 
at issue in December 1995.  On a statement accompanying his 
application, he indicated that he injured himself running 
into another soldier, falling down and striking his head and 
nose.  He also indicated that, shortly thereafter, he 
experienced difficulty breathing through his nose and was 
hospitalized for nasal surgery.  The veteran stated that his 
nose was anesthetized prior to the surgery with cocaine.  
According to the veteran's statement, the cocaine was applied 
by a medic in a liquid spray and then by use of a soaked 
gauze.  He reported that, following his surgery, he started 
experiencing hallucinations, which continued for 2 to 3 days.  

An extensive search of available service medical records from 
various sources to include the NPRC and the veteran's service 
department unit resulted only in the receipt of two copies of 
morning reports from the 34th Signal Battalion.  These 
records show that the veteran was hospitalized at the U. S. 
Army Hospital in Bad Canstadt, Germany, from January 28, 
1957, to February 7, 1957, at which time he was returned to 
duty.  The underlying reason for his hospitalization is not 
disclosed in the report and the NPRC has reported that 
hospitalization extracts developed by the Surgeon General's 
Office (SGO) which might contain some relevant information 
are not available.  

In October 1995, the veteran was hospitalized at a VA medical 
facility with a history of abnormal thought processes to 
include delusions.  He was prescribed Lithium and, following 
improvement in his mental status, was discharged in late 
November 1995 with a diagnosis of schizo-affective disorder.

On a VA psychiatric examination in September 1996, the 
veteran was reported to be routinely followed by a physician 
at the VA mental health clinic and to be prescribed 
medications that included lithium carbonate and Serzone.  The 
veteran reported that his psychiatric history dated to his 
time in service.  He related being overly medicated with 
cocaine prior to having his nose sutured by a service 
physician and subsequently becoming disoriented and 
hallucinatory for about three days' time.  He further related 
a head injury in service.  He denied a history of psychiatric 
treatment after service prior to 1979.  At that time, he 
attempted suicide by taking a drug overdose and required 
hospitalization at a private medical facility.  He related 
that, during this period, he had hallucinations similar to 
the ones he reportedly experienced in service.  He reported 
that he was not rehospitalized until October 1995.  The 
veteran's examiner noted that in October 1995, the veteran 
was admitted to the Philadelphia VA Medical Center after 
presenting with symptoms that included loosening of 
associations and speech that was circumstantial and 
tangential.  The examiner also noted that the veteran had 
peculiar ideas and delusions of "toxic fumes" and the 
effect of surgery during his service.  The VA examiner 
reviewed the veteran's employment history, which included his 
reported ownership of uniform rental and dry cleaning 
businesses.  Subjectively, the veteran complained of 
psychiatric symptoms that he felt developed in service and 
which he believed led to considerable vocational impairment 
throughout the years.  He further related a head injury in 
service.  On mental status examination, the veteran was found 
to be alert, cooperative and oriented in time, person and 
place.  His mood was neutral and his speech was goal 
oriented.  The examiner noted that, at present, there was no 
evidence of delusions, hallucinations, suicidal or homicidal 
ideation.  Schizo-affective disorder was diagnosed.  

On a VA nose and sinus examination in September 1996, the 
veteran complained of nasal obstruction and a history of 
headaches.  Following physical examination, status post-nasal 
trauma with mild to moderate right nasal deformity was 
diagnosed.  

At a personal hearing on appeal in July 1997, the veteran 
described events surrounding the reported injuries to his 
head and nose in service.  He said he was knocked to the 
floor after colliding with another soldier who had run into 
him.  He said that, following this incident, in which he 
became bruised and swollen around the face, he went to 
service department medics with a nosebleed.  He was 
prescribed treatment with ice packs.  He testified that, 
after a period of time, he started experiencing difficulty 
breathing and eventually underwent nasal surgery for the 
purposes of opening up his nasal passageways.  The veteran 
said that, prior to his nasal surgery, he was medicated with 
a cocaine solution that was placed on a gauze and inserted 
into his nasal passages.  He said that, following his 
surgery, he started having hallucinations consisting of 
people in biblical clothing which lasted from 3 to 4 days.  
He indicated that the hallucinations subsided at that time 
and did not recur until 1972 when he again started seeing 
people in biblical clothing.  Between 1959 and 1972, the 
veteran said he experienced only episodes of social 
withdrawal and/or an inability to function normally in 
society.  The veteran also stated that he believed that he 
saw a psychiatrist a couple of times during his 
hospitalization in service for nasal surgery.  After his 
hospital discharge and prior to his service separation, the 
veteran reported he was placed on light duty and was 
evaluated and treated for headaches which he believed stemmed 
from his inservice head injury.  He added that he has 
experienced these headaches since service.  

VA clinical records compiled between November 1995 and June 
1998, and received in August 1998, include a neuropsychologic 
evaluation provided to the veteran in November 1995 which 
found that the veteran had significant weakness in visual 
short-term memory and word retrieval.  The veteran was also 
found to have deficits in executive or controlled functions 
consistent with a history of head injuries but also 
consistent with other neuropsychiatric conditions, including 
bipolar disorder.  On a mental hygiene clinic intake 
evaluation in December 1995, diagnoses included rule out 
schizo-affective disorder and recurrent major depression with 
psychotic features.  The veteran was noted to have bilateral 
parotid gland enlargement in November 1997.  He underwent a 
right parotidectomy in December 1997 secondary to a benign 
Warthin's tumor.  Mental health clinic notes show followup 
evaluation and treatment rendered to the veteran for a 
bipolar disorder.  

Records incorporated into the veteran's claims file in August 
1998 show the veteran was involuntarily hospitalized at a 
private medical facility in July 1991 for treatment of a 
psychiatric disorder.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
When a veteran served ninety (90) days and a psychosis 
becomes manifest to a degree of 10 percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The veteran has claimed service connection for residuals of 
injuries to his head and nose and an acquired psychiatric 
disorder which he contends began with both trauma in service 
and follow-up medical treatment for that trauma.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection for the disorders in issue to be plausible 
or well grounded, it must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis) of incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
some circumstances, lay evidence), and competent evidence 
showing causality between service and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As noted above, there are no service medical records 
available from the veteran's 1955-1959 period of active duty.  
However, even accepting the veteran's contention that he 
injured his head and nose during active duty, service 
connection requires more than the occurrence of a disease or 
injury during service, there also must be competent medical 
evidence showing causality between an inservice injury and 
the current disability.  Caluza, supra.  In the present case, 
no such competent medical evidence of causality has been 
submitted.  Although the veteran contends that he has 
residuals of head and nose injuries as well as an acquired 
psychiatric disorder and that such disorders are related to 
service, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology of a disability and, 
thus, his statements including his testimony in this regard 
do not serve to make the claims well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements, 
unless inherently incredible, are only competent to the 
extent that he has articulated information concerning what he 
experienced, but are not competent with respect to diagnoses 
or medical causation.  See Savage v. Brown, 10 Vet. App. 488 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Absent competent medical evidence supporting a linkage 
between the veteran's currently demonstrated disabilities and 
his service and/or events therein, the veteran's claim for 
service connection for residuals of injuries to his head and 
nose as well as his claim for an acquired psychiatric 
disorder must be denied as not well grounded.  


ORDER

Service connection for an acquired psychiatric disorder and 
residuals of an injury to the head and nose is denied as not 
well grounded.  


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals




 

